Citation Nr: 1829508	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  00-12 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating for a service-connected left knee disability.

2. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right shoulder traumatic supraspinatus tendonitis and acromioclavicular joint strain.

3. Entitlement to compensation under 38 U.S.C. § 1151 for a dental disability.

4. Entitlement to service connection for a left elbow disability.

5. Entitlement to an effective date prior to September 12, 2000, for the award of a 10 percent evaluation for the Veteran's right foot injury residuals with second toe metatarsalgia.

6. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 28, 2008.

7. Entitlement to service connection for a cervical spine disability.

8. Entitlement to service connection for a lumbar spine disability, to include as secondary to a post-operative right knee disorder.

9. Entitlement to service connection for bilateral flat feet, to include as secondary to a bilateral knee disability, a bilateral hip disability, a right ankle disability, and residuals of a right foot injury.

10. Entitlement to service connection for a headache disorder, to include migraine and blurred vision, to include as secondary to service-connected tinnitus.

11. Entitlement to a disability rating in excess of 10 percent for the Veteran's post-operative right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1975 to April 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 1993 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for right shoulder and cervical spine disabilities and increased disability ratings for left and right knee disabilities. The Veteran filed a Notice of Disagreement with this decision in May 1993, and the denials were continued in an August 1993 Statement of the Case. The Veteran then filed a VA Form 9, Appeal to the Board, in July 1994. In his VA Form 9, the Veteran requested a Decision Review Officer (DRO) hearing. In October 1994, he was afforded a DRO hearing and a hearing officer's decision. However, the VA Form 9 was never acted upon, and the case was not sent to the Board for review and adjudication. 

This matter also comes before the Board on appeal from a January 1999 rating decision which, in pertinent part, determined that the Veteran's claims of entitlement to service connection for a right shoulder disorder to include acromioclavicular joint degenerative changes, a left elbow disorder, a low back disorder, a left hip disorder, a right ankle disorder, and depression were not well-grounded; denied those claims; denied compensation under the provisions of 38 U.S.C. § 1151 for both left wrist scapholunate ligament surgery residuals including left radial sensory nerve dorsal branch nerve injury and a dental disorder involving tooth number 8; and denied increased disability evaluations for both the Veteran's right knee chondromalacia and his left knee chondromalacia. In February 2000, the Waco, Texas, Regional Office, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for cervical spine degenerative disc disease with radiculitis and neck injury residuals and denied service connection for tinnitus. 

In a June 2001 rating decision, the RO granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; effectuated the award as of June 8, 1999; recharacterized the Veteran's right great toe fracture residuals as right foot injury residuals and right second metatarsalgia; increased the evaluation for that disability from noncompensable to 10 percent; effectuated the award as of September 12, 2000; recharacterized the Veteran's right knee disorder as post-operative right knee medial meniscal tear residuals evaluated as 10 percent disabling; and granted a temporary total rating for that disability under the provisions of 38 C.F.R. § 4.30 based upon convalescence following arthroscopic surgery for the period from September 25, 2000, through October 31, 2000. In August 2001, the Veteran withdrew his appeal from the denial of compensation under the provisions of 38 U.S.C. § 1151 for left wrist scapholunate ligament surgery residuals including left radial sensory nerve dorsal branch nerve injury. In August 2001, the Veteran was afforded a hearing before a DRO. A transcript of the hearing was prepared and incorporated into the record. 

In a March 2003 rating decision, the RO granted service connection for a left hip disorder and assigned a noncompensable evaluation for that disability effective May 22, 1998; granted service connection for major depressive disorder and assigned a 50 percent evaluation for that disability effective September 17, 1998; recharacterized the Veteran's right knee disability as a right knee disorder and granted a temporary total rating for that disorder under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgery for the period from December 7, 2001, through January 31, 2002; and denied service connection for a right shoulder disorder to include acromioclavicular joint degenerative changes, cervical spine degenerative disc disease with radiculitis, a low back disorder, a left elbow disorder, and a right ankle disorder on the merits. In February 2005, the RO denied service connection for flat feet, migraine headaches, and blurred vision. In March 2005, the RO granted a temporary total rating for the Veteran's right knee disorder under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgery for the period from April 22, 2004, through May 31, 2004. In November 2006, the Phoenix, Arizona RO granted service connection for right ankle degenerative joint disease and assigned a 10 percent evaluation for that disability effective October 17, 2005. 

In January 2009, the Phoenix, Arizona RO granted a temporary total rating for the Veteran's right knee disorder under the provisions of 38 C.F.R. § 4.30 based upon convalescence following surgery for the period from March 26, 2008, through April 30, 2008, and denied a TDIU. In August 2009, the Phoenix, Arizona RO granted a TDIU, effective February 28, 2008. 

In January 2015, the Board remanded certain of the Veteran's claims for further adjudication. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2017.

The issues of entitlement to service connection for a cervical spine disability, lumbar spine disability, bilateral flat feet, and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2001 statement, the Veteran specifically withdrew the issue of entitlement to an increased disability rating for a left knee disability.

2. At his June 2017 videoconference hearing, the Veteran specifically withdrew the issue of entitlement to service connection for a right shoulder disability.

3. At his June 2017 videoconference hearing, the Veteran specifically withdrew the issue of entitlement to compensation under 38 U.S.C. § 1151 for a dental disability.

4. At his June 2017 videoconference hearing, the Veteran specifically withdrew the issue of entitlement to service connection for a left elbow disability.

5. At his June 2017 videoconference hearing, the Veteran specifically withdrew the issue of entitlement to an earlier effective date for a 10 percent rating for right foot residuals.

6. At his June 2017 videoconference hearing, the Veteran specifically withdrew the issue of entitlement to a TDIU for the period prior to February 28, 2008.

7. The Veteran's right knee disability has been manifested by moderate recurrent instability. 

8. The Veteran's right knee disability has been manifested by dislocated semilunar cartilage with episodes of locking. 

9. At its worst, the Veteran's right knee disability has been manifested by limitation of flexion to 92 degrees. 

10. At worst, the Veteran's right knee disability has been manifested by limitation of extension to 5 degrees. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an increased disability rating for a left knee disability have been met. 38 U.S.C. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

2. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for a right shoulder disability have been met. 38 U.S.C. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to compensation under 38 U.S.C. § 1151 for a dental disability have been met. 
38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for a left elbow disability have been met. 38 U.S.C. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an earlier effective date for a 10 percent rating for right foot residuals have been met. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to a TDIU for the period prior to February 28, 2008 have been met. 38 U.S.C. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7. The criteria for an increased disability rating of 20 percent, but no higher, for lateral instability of the right knee have been met. 38 U.S.C. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.

8. The criteria for a separate rating of 20 percent for semilunar dislocated cartilage with episodes of locking of the right knee have been met. 38 U.S.C. § 1155; 
38 C.F.R. § 4.71a, DC 5258.

9. The criteria for a 10 percent rating, but no higher, for limitation of flexion of the right knee are met, effective July 23, 1992. 38 U.S.C. § 1155; 38 C.F.R. § 4.71a, DC 5260.

10. The criteria for a non-compensable disability rating for limitation of extension of the right knee are met. 38 U.S.C. § 1155; 38 C.F.R. § 4.71a, DC 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In an August 2001 statement, the Veteran specifically withdrew the claim of entitlement to an increased disability rating for a left knee disability. Additionally, during his June 2017 videoconference hearing, the Veteran withdrew the issues of entitlement to service connection for a right shoulder disability, entitlement to compensation under 38 U.S.C. § 1151 for a dental disability, entitlement to service connection for a left elbow disability, entitlement to an earlier effective date for the assignment of a 10 percent rating for right foot residuals; and entitlement to a TDIU prior to February 28, 2008. Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.

Increased Disability Rating for the Right Knee

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Disability Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The DCs relevant to knee disabilities are 5003, 5010, and 5257-5261. 

DC 5003 provides ratings for degenerative arthritis. Degenerative arthritis (osteoarthritis or hypertrophic) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a. In the absence of limitation of motion, a 10 percent rating is warranted where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent rating is warranted where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, DC 5003.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010. As discussed above, DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Under DC 5257, a 10 percent disability rating is warranted for mild recurrent subluxation or lateral instability, a 20 percent disability rating for moderate subluxation or instability, and a 30 percent disability rating for severe recurrent subluxation or lateral instability. Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just. 38 C.F.R. § 4.6.

DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. A 20 percent rating is the only rating available under that code.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a 10 percent disability evaluation is warranted for flexion limited to 45 degrees, 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent disability evaluation is warranted for limitation of flexion to 15 degrees. 

Under DC 5261, a noncompensable evaluation is warranted for extension limited to 5 degrees, a 10 percent disability rating is warranted for extension limited to 10 degrees, a 20 percent disability rating is warranted for extension limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, a 40 percent disability rating is warranted for extension limited to 30 degrees, and a 50 percent disability rating is warranted for extension limited to 45 degrees.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis. If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Factual Background and Analysis

The Veteran's claim for an increased disability evaluation for his service-connected right knee disability is from July 24, 1992. Therefore, this is the beginning of the rating period on appeal. The Veteran's service-connected right knee disability has been rated as 10 percent disabling under DC 5257 since May 31, 1990 for instability, exclusive of his temporary 100 percent disability ratings for surgery and recovery, and then assigned a separate 10 percent disabling rating under DC 5260 for limitation of flexion since February 25, 2016. The Veteran asserts that higher ratings are warranted for his right knee disability. 

The Veteran's VA treatment records show treatment for osteoarthritis of the right knee and document his reports of knee pain, locking, and giving way. 

The Veteran was afforded a February 1991 VA medical examination. The Veteran's pain was worse on the right knee than on the left. The Veteran reported his knee occasionally swelling and partially giving away. The Veteran said that he did not have any knee cap dislocations. The Veteran reported popping of the knee, which was occasionally painful. On examination the Veteran had normal appearing alignment of his knees bilaterally. He had bilateral vastus medialis obliquus (VMO) muscle dysplasia and synovial plica. He has a mild depositive active lateral glide test. There was mild patellofemoral crepitation on the right and none on the left. He had difficulty relaxing during the examination and had apprehension at the patellofemoral joint bilaterally. He had no medial or lateral joint line tenderness. There was no effusion present. He had laxity to adduction stress testing bilaterally. There was no noted laxity or instability of the knees in the sagittal or coronal planes. Range of motion for the left knee was extension to 5 degrees and flexion to 135 degrees and for the right knee extension to 5 degrees and flexion to 135 degrees. 

The Veteran's April 1992 VA treatment records shows that the Veteran's right knee ached. He had no swelling, locking, or giving way. He had crepitus in his right knee.

The Veteran was afforded a February 1993 VA medical examination. The Veteran had no effusion. McMurray sign was negative. There was positive patellar entrapment of the right knee. The Veteran had a rough grading area where a patella and femoral condyles meet. Crepitation could be felt on force extension of the right knee. X-rays showed no evidence of bony pathology. Joint spaces were normal. There were no arthritic changes present. The Veteran was diagnosed with traumatic chondromalacia of the right patellofemoral joint that is mild to moderate.

The Veteran received a MRI of his right knee through the VA in June 1995. The MRI showed minimal effusion and no definite meniscal or ligamentous injury.

The Veteran's VA treatment records contain a July 1996 x-ray that showed a normal right knee. An August 1996 MRI shows that there was no evidence of meniscal or ligamentous injury. There was minimal effusion and minimal remains of patella cartilage on the lateral facet. A September 1996 VA treatment record showed that the Veteran had pain in his right knee. He reported his right knee giving way periodically. He reported that he did not have any locking. There was no physical evidence on examination of instability. There was no inflammatory soft tissue swelling and no effusion. There was no limitation of motion. The image findings were normal. A January 1998 x-ray showed small subcortical lucency of the right medial femoral condyle consistent with small subcortical cyst, most likely not of clinical significance. There were minimal to mild degenerative changes. A May 1998 VA treatment record showed that the Veteran had right knee pain and giving out. He had good range of motion and strength. There was no effusion or crepitus. There was no instability shown on examination. The Veteran's July 1998 VA x-ray showed a normal right knee. 

The Veteran was afforded an October 1998 VA medical examination. The Veteran reported pain in his anterior right knee. The Veteran had full range of motion. There was no effusion. There were no meniscal signs noted. There was no obvious evidence of instability. The examiner considered the Veteran to be exaggerating his discomfort. There was no increased laxity or anterior drawer or anterior Lachman's. The Veteran was guarding, which may be erroneous. There was no obvious evidence of a patellar tracking mal alignment. There was no obvious crepitus. The Veteran had VMO atrophy. His x-rays showed minimal degenerative changes along the medial joint line. The Veteran's MRI was noted. The Veteran reported incapacitating pain. 

A November 1998 VA treatment record showed right knee arthralgia. There was no instability and no intra-articular pathology. A December 1998 MRI showed that there was probably a small complex tear at the posterior horn of the medial meniscus. There was mild to moderate diffuse chondromalacia of the patella. There was minimal osteoarthritis. There was a possible chronic interstitial injury of the anterior cruciate ligament. 

The Veteran submitted a June 1999 private treatment record from Memorial Neurological Association showing that the Veteran had guarding of the knee extensor group because of knee pain. 

The Veteran submitted a June 1999 private treatment record from Westside Orthopaedic showing that the Veteran had complaints of pain in both knees. A September 1999 private treatment record from Westside Orthopaedic showed a diagnosis of patellofemoral pain syndrome. The doctor noted that the Veteran may never be able to climb or ascend stairs or ladders. An August 2000 MRI from the Imaging Institute of Texas shows minimal joint effusion. The cruciate and collateral ligaments were intact and normal. There was Grade 2 degenerative or contusive signal in the posterior of the horn of the medial meniscus. The lateral meniscus was unremarkable. A September 2000 private treatment record from Westside Orthopaedic shows that the Veteran had a medial meniscus tear of the right knee. 

The Veteran's VA treatment records contain a July 2001 MRI. It showed diminutive lateral meniscus consistent with partial meniscectomy. There was no joint effusion or peri-articular fluid. It suggested a residual/recurrent tear of the meniscal remnant. The Veteran's VA treatment records show that he received physical therapy for his right knee. The Veteran also received a brace for his right knee. The Veteran's December 2001 VA treatment records show that the Veteran had Grade 2 chondromalacia on the lateral plateau and tibia noted on the right knee.

A May 2003 MRI from Houston Dynamic Imaging Center shows no intrinsic ligament tears, and diffuse abnormal signal seen throughout the remaining posterior horn of the lateral meniscus. There was suspected recurrent meniscal tear/fissuring. There was focal moderate amount of the full thickness fissuring and loss of the articular cartilage within the most posterior non-weight bearing portion of the lateral femoral condyle cystic changes and edema were seen within the underlying osseous posterior femoral condyle in this area as well. There was small posterior joint extension/Baker's cyst. A September 2003 private treatment record from Westside Orthopaedic shows that x-rays reveal decreased articular space, especially in the medial joint line. A January 2004 private treatment record from Westside Orthopaedic shows that there was a lateral meniscal tear and severe chondromalacia. An April 2004 physical therapy record from Bellaire Medical Center Nursing shows that the Veteran's extension was to -2 degrees and flexion to 92 degrees. 

The Veteran was afforded a July 2004 VA medical examination. X-rays showed degenerative changes. There was no evidence of acute fracture or dislocation. There was no lytic or blastic legion. There was no joint effusion.

A June 2005 private treatment record from Image America shows that the Veteran had a Grade 3 tear of the lateral meniscus. A July 2005 private treatment record from Westside Orthopaedic shows that the Veteran had tricompartmental osteoarthritis. 

An August 2005 VA treatment record shows that the Veteran's flexion on the left was to 90 degrees with extension to 0 degrees. His flexion on the right was to 95 degrees and extension to 2 degrees. A March 2006 VA treatment record shows that the Veteran's extension was to 0 degrees and flexion to 95 degrees. A May 2006 VA treatment record shows that the Veteran reported knee locking. 

The Veteran submitted a July 2008 private treatment record from Dr. R.S. The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, and locking. There was no heat, redness, fatigability, or dislocation. The Veteran's gait was abnormal with a distinct limp, favoring his right knee. The Veteran wore a right knee brace. There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement. There was no locking pain, genu recurvatum, or crepitus. The Veteran's right flexion was to 130 degrees, with pain at 120 degrees. His right extension was to 0 degrees with pain at -3 degrees. The Veteran's left flexion was to 140 degrees with pain at 135 degrees. The Veteran's left extension was to 0 degrees with pain at -3 degrees. On the right, the Veteran's movement was additionally limited by pain, fatigue, weakness, lack of endurance, and pain. The Veteran's motion was not additionally limited by incoordination. All other tests were within normal limits. The Veteran's right knee x-ray findings were within normal limits. The Veteran subjectively reported pain, stiffness, swelling, giving way, locking, fatigue, weakness, lack of endurance, and objective decreased range of motion with pain. Dr. R.S. diagnosed the Veteran with bilateral knee strain.

The Veteran submitted a January 2009 MRI from Diagnostic MRI. The Veteran had a 2 mm in greatest diameter ganglion extending the length of the anterior cruciate ligament (ACL). There was a meniscal tear. There were multiple classic bone infarcts and a small Baker's cyst. There was mild to moderate tricompartmental osteoarthritic changes with grade 2/3 chondromalacia. 

The Veteran was afforded a September 2010 MRI, which showed maceration of the posterior horn of the lateral meniscus versus his prior meniscectomy. There was a suggestion of minute avulsion injury at the insertion site of the ACL. The majority of ACL fibers were intact. Bone infarcts were in the femur and tibia. There was chondromalacia in the posterior aspect of the lateral femoral condyle. An August 2014 VA treatment record shows that the Veteran reported right knee locking. 

The Veteran was afforded a June 2016 VA medical examination. While the aim of the examination was to evaluate the Veteran's service-connected left knee condition, the Veteran's right knee was also examined. The Veteran reported pain with walking and squatting. The Veteran reported more pain in cold and damp weather and stated that he had more pain the more he was up. The Veteran used a right knee brace. The examiner noted that the Veteran received cortisone injections and injections with supplementation of both knees. The Veteran reported flare-ups where any weight-bearing causes pain. The Veteran stated he had to avoid stairs, ladders, ramps, and uneven ground. The Veteran's right knee flexion was limited to 125 and his extension was to 0 degrees. The Veteran's limited range of motion affected squatting or kneeling. There was pain on flexion. There was objective evidence of moderate localized tenderness over the medial meniscus which was due to multiple arthroscopy debridement. There was evidence of pain with weight bearing and objective evidence of crepitus. His left knee flexion was to 135 degrees and extension to 0 degrees. The Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion. The Veteran was not being examined immediately after repetitive use over time, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time. For both knees, pain significantly limits functional ability with repeated use over a period of time. The examiner estimated the additional loss of range of motion on the right to be flexion 0 to 125 degrees and extension 125 to 0 degrees. On the left the examiner estimated the additional loss of range of motion to be flexion 0 to 135 degrees and extension 135 to 0 degrees. 

The examination was not being conducted during a flare-up, but the examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare up. Pain significantly limited the Veteran's functional ability with flare ups. The examiner estimated the additional loss of range of motion during a flare-up to be flexion 0 to 125 degrees and extension 125 to 0 degrees on the right. On the left, the examiner estimated additional loss of range of motion during a flare-up to be flexion 0 to 135 degrees and extension to 135 to 0 degrees. The examiner stated that the Veteran had less movement than normal, disturbance of locomotion, interference with sitting and standing, a lot of stiffness in the right knee, more pain with standing or walking, having to alternate standing and sitting, and stiffness with sitting. The Veteran's muscle strength was normal. There was no ankylosis. The examiner stated that there was no history of recurrent subluxation, lateral instability, or recurrent effusion. There was 1+ medial instability shown by testing but no other instability. On the right, the Veteran had frequent episodes of pain and joint effusion. The Veteran had pain medially and popping due to his arthroscopy procedures. The Veteran had four arthroscopic portal scars. The Veteran reported regular use of a brace and a cane. X-rays showed degenerative arthritis of both knees. The examiner stated that the ability to work would be impacted by the Veteran's need to alternate standing and sitting and by the fact that he had a lot of pain if he walked more than two blocks. 

As the Veteran has consistently reported that his right knee has been giving way and his objective testing has shown instability and affording the Veteran the benefit of the doubt, his right knee disability warrants a 20 percent disability for moderate recurrent instability under DC 5257. As there is no suggestion in the record that the Veteran's subluxation or instability is severe, he is not entitled to a 30 percent disability rating, even considering functional limitation such as pain. 

The Veteran has also consistently reported that his knee has frequent episodes of locking, and there is also evidence of pain and effusion, which entitles him to a 20 percent disability rating under DC 5258 while affording him the benefit of the doubt. This is the only disability rating available under DC 5258.

At no time during the appellate period has the Veteran's flexion been limited to less than 45 degrees, which would entitle him to a 20 percent disability rating under DC 5260, even considering functional limitation such as pain. However, given the Veteran's receipt of the 10 percent disability rating under DC 5260 effective February 25, 2016, the Board will grant the Veteran a 10 percent disability rating under DC 5260, effective July 23, 1992.

During his February 1991 VA medical examination, the Veteran's extension was limited to 5 degrees, which entitles him to a non-compensable disability rating under DC 5261. At all other times the Veteran's extension was measured, it was not limited. Therefore, without limitation to 10 degrees, the Veteran is not entitled to a compensable disability rating under DC 5261, even considering functional limitation such as pain.  

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017) and DeLuca v. Brown, 8 Vet. App. 202. Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had functional impairment caused by pain, but he did not have additional loss of motion. Thus, even considering the objectively confirmed findings, as well as the Veteran's complaints, the evidence does not show that the right knee is additionally limited in motion to be afforded disability ratings higher than what has been assigned and upheld herein based on a limitation of motion and recurrent instability.  

As is shown by the Veteran's VA medical examinations and private treatment records, the Veteran's right knee disabilities do not warrant increased disability ratings under the other applicable DCs. 

In reaching the above determination, the Board has considered the benefit of the doubt rule. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an increased disability rating for a left knee disability is dismissed.

The claim of entitlement to service connection for a right shoulder disability is dismissed.

The claim of compensation under 38 U.S.C. § 1151 for a dental disability is dismissed.

The claim of service connection for a left elbow disability is dismissed.

The claim of an earlier effective date for the assignment of a 10 percent rating for right foot residuals is dismissed.

The claim of entitlement to a TDIU prior to February 28, 2008 is dismissed.

A 20 percent disability rating for recurrent instability of the right knee is granted. 

A separate 20 percent disability rating for semilunar dislocated cartilage with episodes of locking of the right knee is granted. 

An earlier effective date of July 23, 1992 for the award of a 10 percent disability rating for limitation of flexion of the right knee is granted. 

A disability rating in excess of 10 percent for limitation of flexion of the right knee is denied. 

A separate non-compensable disability rating for limitation of extension of the right knee is granted. 


REMAND

In its January 2015 remand, the Board referred the issues of entitlement to service connection for a left shoulder disability, a left forearm disability, sleep apnea, and insomnia. These issues have not been adjudicated by the RO.

The Veteran has received VA medical examinations and opinions with respect to his claims for service connection for a cervical spine disability, bilateral flat feet, and headaches. However, the opinions that have been rendered are inadequate for the Board to properly adjudicate the Veteran's claims. 

Regarding the Veteran's claim of entitlement to service connection for a lumbar spine disability, the Veteran's claim was denied in the January 1999 rating decision because he did not have a diagnosed lumbar spine disability but had only reported pain. Since that time, the Veteran's treatment records show treatment for a lumbar spine disability. Therefore, the Veteran should be afforded another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's claims of service connection for a left shoulder disability, left forearm disability, sleep apnea, and insomnia.

2. The Veteran should be scheduled for VA medical examination(s) to determine whether his claimed cervical spine disability, lumbar spine disability, bilateral flat feet, and headache disorder are related to his active military service or were caused by or aggravated (worsened) by his service-connected disabilities.

The electronic folder, and a copy of this remand and all treatment records in both the Veteran's claims file, must be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner is asked to provide an opinion as to whether the Veteran's current cervical spine disability is related to the Veteran's active service. If not, is the Veteran's current cervical spine disability caused or worsened by his service-connected bilateral knee disability, including the Veteran's October 1989 fall from a ladder that he asserts was caused by his service-connected knee disability, including giving way?

The examiner is asked to provide an opinion as to whether the Veteran has any current lumbar spine disability. If the Veteran is diagnosed with a lumbar spine disability, is it related to the Veteran's active service? If not, is the Veteran's current lumbar spine disability caused or worsened by any of his service-connected disabilities, including bilateral hip disabilities and bilateral knee disabilities?

The examiner is asked to provide an opinion as to whether the Veteran has any current foot disability, to include pes planus and plantar fasciitis. If the Veteran is diagnosed with a foot disability, is it related to the Veteran's active service? If not, is the Veteran's current foot disability caused or worsened by any of his service-connected disabilities, including bilateral hip disability, bilateral knee disability, right ankle disability, and residuals of a right foot disability?

The examiner is asked to provide an opinion as to whether the Veteran has any current headache disability, to include migraines and blurred vision. If the Veteran is diagnosed with a headache disability, is it related to the Veteran's active service? If not, is the Veteran's current headache disability, caused or worsened by his service-connected tinnitus?

The examiner is advised that she/he must provide an explanation for any conclusions reached. The Courts 
have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to, whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her/his findings and opinions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


